IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DEVIN BOWDEN,                            NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-2311

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed November 4, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Devin Bowden, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Erik Kverne, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      Respondent’s motion to dismiss, filed on September 28, 2016, is granted, and

the instant proceeding is dismissed as moot.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.